Citation Nr: 1423141	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  95-17 795	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating higher than 40 percent for a lumbar spine disorder, howsoever described to include degenerative disc disease (DDD), herniated disc and lumbosacral strain with nerve root impingement.

2. Entitlement to a compensable initial rating for a benign growth of the right lower back.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 11, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to March 1994.

These matters come before the Board of Veterans' Appeals (Board) from July 1994 and November 2009 rating decisions of the Department of Veterans' Affairs (VA) Regional Offices (ROs) in Denver, Colorado and Philadelphia, Pennsylvania.  The Philadelphia, Pennsylvania RO currently has jurisdiction over the Veteran's claims.

In the July 1994 decision, the RO granted service connection for DDD, lumbosacral spine and assigned an initial 10 percent disability rating; and, a lipoma, right lower back and assigned a 0 percent rating, both ratings were effective from March 11, 1994.  

In June 1998, the RO increased the initial rating for the service-connected lumbar spine disability to 20 percent.  In June 2000, the RO increased the initial rating to 40 percent.

In the November 2001 decision, the RO denied entitlement to an increased compensable rating for a benign growth of the skin.

The Veteran testified before the undersigned at a May 2009 hearing at the RO and at a June 2012 videoconference hearing.  Transcripts of the hearings have been associated with the claims folder.  

In October 1997, May 1999, August 2003, August 2007, June 2009, October 2010, and July 2012, the Board remanded the appeal for further development.

In November 2009, the RO granted a TDIU, effective May 11, 2009.  In a January 2012 decision, a Decision Review Officer (DRO) assigned an initial 100 percent rating for a psychiatric disability, effective May 11, 2009.

The issue of entitlement to TDIU prior to May 11, 2009 is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected low back disability is manifested by limitation of motion without ankylosis; pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of the diseased disc; except for mild incomplete paralysis of the right sciatic nerve from August 16, 2006 to July 14, 213; with little intermittent relief. 

2.  Incapacitating episodes of degenerative disc disease having a total duration of at least 6 weeks during the past 12 months have not been demonstrated.

3.  Throughout the rating period, the skin growth of the right lower back has affected less than 5 percent of the entire body and no exposed areas, has required no treatment, and has been asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 percent for the service-connected lumbar spine disorder, to include degenerative disc disease (DDD), herniated disc and lumbosacral strain with nerve root impingement have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a Diagnostic Codes (DC) 5237, 5242, 5243, 5292, 5293, 5295 (2002, 2003 & 2013).

2.  A spate 10 percent rating for the neurologic manifestations of the low back disability is warranted from August 16, 2006 to July 14, 2013.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, DC 8520 (2013).

3.  The criteria for a compensable disability rating for a benign skin growth of the right lower back are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.118, DCs 7806, 7813 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist the Veteran

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2013).

This appeal arises from disagreement with the initial ratings following the grant of service connection for the lumbar spine disability and benign skin growth.  Were the underlying claim for service connection has been granted and there is disagreement as to downstream questions (such as the effective date), the claim has been substantiated and there is no prejudice due to inadequate (or no) notice.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Federal Circuit has also held that once the underlying service connection claim is granted there is no duty to provide notice under 38 U.S.C.A. § 5103(a).  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

VA has fulfilled its duty to assist the Veteran in obtaining evidence.  VA obtained the Veteran's service treatment records and post-service medical treatment records and Social Security Administration (SSA) records.  Moreover, the Veteran has not identified any additional, outstanding records necessary to decide his pending appeal that have not been requested or obtained.  Given the foregoing, the Board finds that VA has met its duty to assist in this regard.

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  In this respect, the record reflects that the Veteran most recently underwent VA examination in March 2012 (skin), and June 2013 (lumbar spine).  The results of that examination have been included in the claims folder for review. The most recent report indicated that the examiners were able to review of the available medical treatment records, interview and examine the Veteran, and provide the results of the examinations.  Therefore, the reports are adequate. 

The AMC obtained updated medical records and provided a current examination. Thereafter, a supplemental statement of the case was issued.  The AMC substantially complied with the mandates of its July 2012 Remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The provisions of 38 C.F.R. § 3.103(c) (2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the May 2009 and June 2012 hearings, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted disabilities.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claims.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

Thus, the Board finds that there is no additional evidence that would be reasonably likely to substantiate the claims.



II. Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. 4.1; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where the issue is a the  initial rating since the grant of service connection, consideration of different ratings for distinct periods of time, based on the facts found, a practice known as staged ratings is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. § 4.59 (2006).  These provisions are not for consideration where the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

III. Lumbar spine

The scheduler criteria for rating the spine have been amended twice during the pendency of the Veteran's appeal.   First, the rating criteria pertaining to intervertebral disc syndrome under 38 C.F.R. § 4.71a, DC 5293, was amended effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  Second, effective September 26, 2003, the rating criteria for evaluating other spine disorders were amended.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  More specifically, effective September 23, 2002, VA amended the criteria for rating intervertebral disc syndrome only, but continued to evaluate that disease under DC 5293.  See 67 Fed. Reg. 54, 345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5293 (2003)).  Effective September 26, 2003, VA updated the entire section of the rating schedule that addresses disabilities of the spine.  This update included a renumbering of the diagnostic codes pertinent to back ratings.  See 68 Fed. Reg. 51,443 (Aug. 27, 2003).

A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

VA's General Counsel has held that when a new statute is enacted or a new regulation is issued while a claim is pending, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely "retroactive effects."  If applying the new provision would produce such "retroactive effects," VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce "retroactive effects," VA ordinarily must apply the new provision.  A new law or regulation has prohibited "retroactive effects" if it is less favorable to a claimant than the old law or regulation; while a liberalizing law or regulation does not have "retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper analysis as follows: First, the Board must determine, on a case-by-case basis, whether the amended regulation is more favorable to the claimant than the prior regulation.  Second, if it is more favorable, the Board must, subsequent to the effective date of the liberalizing law under 38 U.S.C. § 5110(g), apply the more favorable provision to the facts of the case, unless the claimant would be prejudiced by the Board's actions in addressing the revised regulation in the first instance.  Third, the Board must determine whether the appellant would have received a more favorable outcome, i.e., something more than a denial of benefits, under the prior law and regulation, including for the periods both prior to and after the effective date of the change in law.  VAOPGCPREC 3-2000 (2000); 65 Fed. Reg.  33422(2000) 

The Federal Circuit has created a three-part test to determine whether a new law has prohibited retroactive effects: (1) "the nature and extent of the change of the law;" (2) "the degree of connection between the operation of the new rule and a relevant past event;" and (3) "familiar considerations of fair notice, reasonable reliance, and settled expectations." Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or regulation appears to have a retroactive effect, then the rule or regulation cannot be applied to cases pending at the time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

Prior to September 2003, under DC 5286 (spine, complete bony fixation (ankylosis)), a 60 percent rating was assigned for favorable angle ankylosis.  
A 100 percent rating was assigned for unfavorable angle ankylosis with marked deformity and involvement of major joins or without other joint involvement.

Under DC 5289 (ankylosis of the lumbar spine), a 50 percent evaluation was warranted for unfavorable ankylosis of the lumbar spine.

Under DC 5292 (limitation of motion of the lumbar spine), a 40 percent evaluation was warranted for severe limitation of motion. 

Under DC 5293 (intervertebral disc syndrome), a 40 percent rating was assigned for severe intervertebral disc syndrome with recurring attacks with intermittent relief.  A 60 percent rating was assigned for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of the diseased disc with little intermittent relief. 

Under DC 5295 (lumbosacral strain), a 40 percent rating was assigned for severe lumbosacral strain manifested by listing of the whole spine to the opposite side with a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.   

Effective in September 2003, evaluation of the Veteran's lumbar spine disability under DC 5237 (Lumbosacral strain) is for application.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating diseases and injuries of the spine.  See 38 C.F.R. § 4.71a.  

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is in order for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is in order for unfavorable ankylosis of the entire spine.  

Under the formula associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  General Rating Formula, Note 1

Intervertebral disc syndrome (IVDS) (DC 5243) can either be evaluated under the general rating formula as noted above or based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the formula for rating IVDS based on incapacitating episodes, a 40 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Diagnostic Code 5243, Note 2.


Factual background - Lumbar spine

At a May 1994 VA examination the Veteran reported back pain that began in 1983 while pushing heavy equipment.  Examination revealed the lumbosacral spine was not tender to palpation.  Forward flexion was to 90 degrees; extension was to 35 degrees; lateral bending was to 40 degrees; and, rotation was symmetrical and performed to 35 degrees.  There was no painful motion demonstrated.  There were no neurological or sensory abnormalities.  Deep tendon reflexes were normal in the knees and ankles.  Sensation to light touch was normal in all lower extremity dermatomes.  

An April 1998 VA examination notes the claims file and medical records were reviewed, and the Veteran was examined.  He reported episodic flare-ups of back pain increasing to once daily, which he rated as 10/10.  An October 1997 MRI revealed L3-4 degenerative disc changes with central right midline herniation. There was L4-5 DJD and central herniation of the disc; and L5-S1 degenerative changes with focal left par midline herniation of the disc with minimal impingement on the left S1 nerve root.

Examination revealed reflexes and strength bilaterally were normal in the lower extremities.  Forward flexion was to 40 degrees; extension could not be performed due to pain; lateral bending was performed to 20 degrees with some pain; and, rotation was symmetrical and normal.  There was decreased pinprick and light touch on the L5-S1 distribution (right leg).  Muscle strength was 5/5 throughout with no atrophy.  There was slight spasm of the lumbar spine paravertebral muscle noted.  

A November 1999 VA examination notes the Veteran's reported back spasm 3-4 times daily.  During these episodes he would lie down on the floor and within a few minutes his back is better and he could resume work.  

Examination revealed forward flexion to 70 degrees; extension to 9 degrees; lateral bending to 30 degrees; and, rotation was right to 20 degrees and left to 30 degrees.  There was some tenderness over the superior aspect of his sacrum.  There was no paravertebral muscle tenderness or spasm.  The diagnosis was herniated disc with some nerve root impingement causing sciatica. 

An April 2001 VA examination notes the Veteran reported no significant changes since the 1999 VA examination.  The examiner noted there was no weakened motion, excess fatigability or incoordination.

An August 2006 VA examination noted that an April 2001 MRI revealed DDD L3-4 through L5-S1 with ridging and disc bulging with a small left par central component at L4-5 level possibly a disc herniation.  There was borderline to mild canal stenosis at the L4-L5 interspace.  

A cranial nerve examination was unremarkable and motor power was normal throughout the upper and lower extremities.  There was no muscle atrophy.  Deep tendon reflexes were active throughout.  He was able to stand and bend forward with some discomfort; extension was normal range; right and left lateral bending was unremarkable.  The impression was chronic lumbosacral spine DD at the L3-4 and L5-S1 levels with mild disc herniation, left.  Acute exacerbation of the pain occurs about twice monthly causing moderate degree of impairment in physical activities. He has persistent symptoms which appear like sciatica type pain, right.  However, there was not much physical evidence on exam or MRI studies regarding specific sciatica nerve root involvement, spine DJD could also cause focal pain.

The Veteran's lower back pain resulted in some decrease in normal endurance as his ADLs were somewhat limited.  He was not as active as he used to be although muscle strength was normal. So if done carefully, he was able to do most of his ADLs. There was no incoordination in his movements.  He had some significant function loss.  There was no limit of motion to any great degree due to pain; slight LOM to right lateral bending along with forward bending due to pain.

A November 2007 VA examination notes the Veteran reported 2 episodes of incapacitating episodes requiring bed rest.  Examination revealed a normal lumbar lordosis.  There was point tenderness of the lumbar spine vertebrae; and, paraspinal muscle, tenderness.  Motor muscle tone and strength were normal.  

On examination, forward flexion was to 50 degrees; extension was to 10 degrees; right lateral bending was to 25 degrees and left to 20 degrees; and, rotation was symmetrical to 20 degrees.  There was no evidence of LOM due to pain, fatigue, weakness, or lack of endurance following repetition.  The diagnoses was DDD, and degenerative arthritis lumbar spine at L5-S1; right sciatica radiculopathy most likely related to DDD, lumbar spine; chronic lumbar spine strain.

At a July 2009 VA examination, forward flexion was to 50 degrees; extension was to 10 degrees; right lateral bending was to 25 degrees and left to 20 degrees; and, rotation was symmetrical to 20 degrees.  There was no evidence of LOM due to pain, fatigue, weakness, or lack of endurance following repetition.  The Veteran reported that since the last VA examination his pain worsened and was more frequent.  He took Percocet and Naproxen.  Pain is in the lower back and radiates to the right foot.  The Lumbar spine curvature was normal; and, there was no thoracolumbar spine ankylosis, or cervical spine ankylosis.  Muscles normal; thoracolumbar spine sacrospinala normal. No muscle spasm, local tenderness; guarding, severe enough to responsible for abnormal gait. Motor 5/5

A December 2010 VA examination notes the claims file and medical records were reviewed, and the Veteran was examined.  The Veteran's reported back pain which began in 1983 and over the years it has gotten worse with occasional radiating down his right leg.  He has no incapacitating episodes or flare-ups.  It does interfere with his job and daily activities.  It limits his ability to stand, lift, bend, and walk any distance.  He has to use a cane to ambulate. There was no weakness, bowel or bladder changes. Flare-ups did not impact the function of the thoracolumbar spine.

On examination, muscle strength was 5/5 with normal muscle tone. There was no muscle atrophy, and sensation was intact to light touch. There was no scoliosis, deformities, or pain to palpation.  ROM was limited in all planes due to complaints of pain.  Forward flexion was to 50 degrees; extension was to 20 degrees; right lateral bending was to 25 degrees; left lateral bending was to 20 degrees; rotation was right to 15 degrees, and left to 25 degrees.  While there were subjective complaints of pain; no objective painful motion was demonstrated.  He was able to perform repetitive use testing with no change in ROM.  There was no additional limitation in ROM of the thoracolumbar spine following repetitive use testing.  The diagnosis was lumbar spine DDD; and paralumbar spine stenosis.  X-ray revealed degenerative changes most pronounced L5-S1.  The examiner opined that the Veteran could engage in employment requiring no physical labor bending, lifting, pushing or pulling of heavy objects greater than 25 pounds.

A March 2012 VA examination notes that a September 2011 ultrasound of the lumbar spine was normal.  A February 2011 MRI of the lumbar spine revealed mild to moderate DDD worse at L5-S1; right herniated disc at L3/L4 with right L5 root nerve impingement; herniated disc at L4/L5; disc protrusion at L5/S1 abutting the left S1 root.

The Veteran reported that since his last examination his back pain worsened with occasional radiating pain down his right leg.  He has had no recent physical therapy or any surgery. He has had no incapacitating episodes or flare-ups.  Flare-ups did not impact the function of the thoracolumbar spine. The back pain interferes with his ability to work and his daily activities. It limits his ability to stand, lift, bend, and walk any distance.  He uses a cane to ambulate. There was no weakness, bowel or bladder changes. 

On examination, muscle strength was 5/5 with normal muscle tone.  There was no atrophy and sensation to light touch was intact. There was no scoliosis, deformities, or pain to palpation.  ROM was forward flexion to 80 degrees; extension to 20 degrees; right lateral bending to 20 degrees; left lateral bending to 25 degrees; and, rotation was right to 25 degrees, and left to 20 degrees.  While there were subjective complaints of pain; no objective painful motion was demonstrated.  He was able to perform repetitive use testing with no change in ROM.  There was no additional limitation in ROM of the thoracolumbar spine following repetitive use testing.  The diagnosis was lumbar spine DDD.  The examination was noted to be essentially unchanged from the previous examination.

A June 2013 VA examination notes the claims file and medical records were reviewed, and the Veteran was examined.  He reported that over the years the back pain had gotten worse with occasional radiation down his legs.  Physical therapy did not help and he was currently treated through pain management.  He had not had any back procedures performed.  He had pain at night and his legs feel stiff.  He had no incapacitating episodes or flare-ups.  The back pain interfered with his ability to work and his daily activities. It limited his ability to stand, lift, bend, and walk any distance.  He had to use a cane to ambulate.  There was no weakness, bowel or bladder changes.  Flare-ups did not impact the function of the thoracolumbar spine.

On examination, forward flexion was to 75 degrees; extension was to 20 degrees; right and left lateral bending was to 20 degrees; rotation was symmetrical and performed to 20 degrees.  There was no painful motion demonstrated.  He was able to perform repetitive use testing with no change in ROM.  There was no additional limitation in ROM functional loss or impairment of the thoracolumbar spine following repetitive use testing.  

There was no localized tenderness or pain on palpation for joints and or soft tissue of the thoracolumbar spine, and no guarding or muscle spasms.  Muscle strength was 5/5 throughout with no atrophy.  Deep tendon reflexes were normal in the knees and ankles.  Sensation to light touch was normal in the L2, L3/4, L4, L5, L5/S1 dermatomes.  Straight leg raising was negative.  There was no radicular pain or other signs or symptoms of radiculopathy.  The Veteran had no other findings of neurological abnormalities or findings related to a thoracolumbar spine condition.  

The Veteran had no findings of IVDS of the thoracolumbar spine.  The examiner again opined that the Veteran could perform employment requiring no physical labor. No bending, lifting, pushing or pulling of heavy objects greater than 25 pounds.  

Analysis

The Veteran is in receipt of the maximum rating under the provisions of the former Diagnostic Codes 5292 and 5295.  

He is also in receipt of the maximum rating for orthopedic manifestations of the back disability under the current rating formula, absent a showing of ankylosis.  All examinations have shown that the Veteran retains significant range of motion in the lower back and has not reported or been found to have ankylosis.

Prior to September 2003, the criteria for a higher rating was provided for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of the diseased disc with little intermittent relief (5293).  However, during this period, such impairment was not documented.  As discussed below, the Veteran has at times reported occasional radiating pain, but has not been found to also have absent ankle jerk or other neuralgic finding appropriate to the site of the diseased disc.  Because the rating criteria were worded in the conjunctive, all of the criteria would have to have been present to warrant the higher rating.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).


In the August 2006 and November 2007 VA examinations the Veteran reported 2 incapacitating episodes requiring bed rest.  In the December 2010 and June 2013 VA examinations the examiner noted no reported episodes of incapacitating episodes requiring bed rest.  Even in the earlier reports there was no indication that periods of bedrest were prescribed by physicians.  The Veteran has not reported physician prescribed bedrest and treatment records, which appear to be complete, contain no reports of physician prescribed bedrest.

Beginning with the August 16, 2006 VA examination and up until the July 15, 2013, VA examination, the Veteran was noted to have occasional radiating pain into the right leg in association with sciatica.  This manifestation is indicative of mild incomplete paralysis of the sciatic nerve.  As such it warrants a 10 percent rating under DC 8520.  The July 15, 2013 examination demonstrated that the Veteran did not have any current radiculopathy.  Accordingly, the 10 percent rating is warranted for the period from August 16, 2006 to July 14, 2013.  A higher rating would require moderate incomplete paralysis.  Given the intermittent nature of the radiating pain and the absence of any other associated neurologic impairment on examination, the evidence is against finding a moderate disability.  Additional neurologic ratings are not warranted, because no ad

The Board has applied the benefit-of-the-doubt doctrine in determining the preponderance of the evidence is against assignment of higher initial ratings, other than awarded in this decision.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).

IV- skin condition, right lower back, lipoma

In its original July 1994 rating decision, service connection was established for a lipoma, right lower back, effective March 11. 1994.  The RO assigned an initial 0 percent (noncompensable) disability rating under 38 C.F.R. § 4.118, Diagnostic Code 7819, pertaining to benign new skin growths, which provides that new skin growths are rated under the criteria for "scars, disfigurement, etc." and indicates that, unless otherwise provided, Diagnostic Codes 7807 through 7819 are to be rated under the criteria for eczema set out under Diagnostic Code 7806, depending upon location, extent, repugnant characteristics, or otherwise disabling character of manifestations. 38 C.F.R. § 4.118, Diagnostic Code 7819. 
 
Under the current version of 38 C.F.R. § 4.118, Diagnostic Code 7819, benign skin neoplasm are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800); as scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805); or as impairment of function. See 38 C.F.R. § 4.118, Diagnostic Code 7819 (2013).  

Revised criteria for evaluation of scars, effective October 23, 2008, apply only to claims for VA benefits filed on or after that date, and are inapplicable in this appeal. See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118 (2013)).

Pursuant to Diagnostic Code 7806, a 0 percent rating is warranted where less than 5 percent of the entire body, or less than 5 percent of exposed areas are affected; and no more than topical therapy required during the past twelve month period; a 10 percent rating is warranted where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during a twelve month period. 38 C.F.R. § 4.118, Diagnostic Code 7806 (2013).

Background

The Veteran has had a benign skin growth of the right lower back described as a lipoma since service.  The record shows that it has remained asymptomatic and caused no functional impairment since the effective date of service connection.

A May 1994 VA examination notes the Veteran reported first noting a swelling in his right lower back in 1983.  He was told that he had a muscle tear that allowed fat to escape and form a lipoma.  Examination revealed a 5 cm x 4.5 cm lipoma over the right paraspinal musculature which remained intact and asymptomatic.    

An April 1998 VA examination revealed a mobile area at approximately L-4, evaluated with slight tenderness as most likely a lipoma.    

A November 1999 VA revealed a 5 x 6 cm slightly raised somewhat mobile, soft mass on the upper portion of the back near his spine.  A dermatologist opined it was a lipoma; although it could also have possibly been an organized hematoma.  It did not stand out "very much."  The diagnosis was a mass on back which appeared to be a lipoma and not related to back pain.

An April 2001 VA dermatological examination revealed a 7 x 5 cm soft mobile, well circumscribed subcutaneous mass of the right lower back just lateral to the midline, not painful to touch.  The diagnosis was organized hematoma versus lipoma of the right lower back and paraspinal area, not painful to touch.  It cannot be determined clinically, which it is.  

An orthopedist opined that the subcutaneous swelling did not seem to be a hematoma but could be an organized old clot or fibrotic tissue in the muscle.  This may be related to the initial trauma.  It is possible that this soft tissue swelling in the lumbar spine was congenital, and noticed after he started having low back pain.   

At a July 2009 VA examination the Veteran reported a lump on his back concurrent with a lumbar spine injury in 1983.  On examination, a 21/2 inch by 11/2 inch rubbery lipomatous like lesion, was noted.  It was subcutaneous, nontender, with no warmth, erythema, or discharge, and benign.

A March 2012 VA examination noted no skin condition.  The Veteran was not receiving any treatment for a skin disorder.  He had a small lump in his lower back since service.  Clinically it has always been thought to be a lipoma/cyst.  The Veteran believed it was a torn muscle.  An MRI ruled out any significant abnormalities at the site of the lump.  The Veteran reported that it had always been painful; however, the pain in the back was most likely from lumbosacral DDD.  The impression was a small lump in back of no clinical significance; or, a small lump 1 cm x 4 cm noted in lower/mid back L2-L3 to right of midline.  

Analysis

In this case, the Veteran's service-connected lipoma has been manifested primarily by objective evidence of a small lump on the right lower back.  Throughout the rating period, the Veteran has not been noted to have received any treatment for the lipoma, including topical or systemic medication.  

One examiner noted that it was hardly noticeable.  It has also been described as very superficial.  Examiners have not provided an opinion as to the percentage of body area covered, but they have reported measurements indicating that it is approximately 3.75 square inches.  Service treatment records show the Veteran was 69.5 inches tall on a May 1994 examination and weighed 175 pounds.  In order for the lipoma to cover five percent of the Veteran's body, his body area would have to be only 75 square inches-an impossibility given the Veteran's size (which the undersigned has personally observed).  If his body was even two inches wide he would have a body area far in excess of 75 square inches.

The Veteran has reported that the lipoma is painful, and a compensable rating is potentially available on the basis of a painful scar.  DC 7804.  Examiners have; however, consistently found that the lipoma is not tender and the medical opinions have attributed the reported pain to the back disability rather than the lipoma.  These opinions were based on the superficial nature and location of the lipoma.

Other scar rating codes would require that the lipoma cover an area of 144 square inches or greater; involve the head, face or neck; or be 6 square inches and be deep or cause limitation of motion.  DC 7800-7805.  The Veterans lipoma does not approximate the required size, is not located on the head, face or neck; and is not deep, given the consistent finding that it is superficial.  Hence, the criteria for an initial compensable disability rating are not met or nearly approximated. 

The evidence is against finding that the Veteran meets or approximates the criteria for an initial compensable rating at any time since the effective date of service connection.  Accordingly, reasonable doubt does not arise and the appeal is denied.

Extraschedular

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2013).  

The question of an extraschedular rating is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The Veteran's low back disability is manifested by orthopedic and neurologic impairments described above.  His symptoms are contemplated by the rating schedule.  The lipoma is essentially asymptomatic; hence it has not manifestations beyond those contemplated by the rating schedule.  Referral for extraschedular consideration is not warranted.


ORDER

An initial rating higher than 40 percent for orthopedic manifestations of lumbar spine disability is denied.

An initial 10 percent rating is granted for the neurologic manifestations of the lumbar spine disability from August 16, 2006 to July 14, 2013.

An increased compensable rating for a benign skin growth of the right lower back is denied.

REMAND

While the examiner in June 2013 examined the Veteran; finding him employable, he did not refer to the periods prior to May 11, 2009, nor did he reference the SSA records which supported the Veteran's claim.  

The Court has held that the RO's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West.   The AOJ did not refer the Veteran's TDIU claim to VA's Director of the Compensation & Pension Service (C&P), as instructed in the Board's last remand.  .  

For these reasons, the Board finds that a remand for consideration of the issue of entitlement to an extraschedular rating for TDIU under the provisions of 38 C.F.R. § 4.16(b) is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The claims file, including this remand, and the records received from the SSA included with its October 2011 determination, should be referred to a VA physician with appropriate expertise to determine whether the Veteran's service-connected disabilities prevented him from securing and following substantially gainful employment for which his education and occupational experience would have otherwise qualified him prior to May 11, 2009.  All indicated tests and studies should be conducted. 

Consideration of such evidence should be reflected in the completed examination report or in an addendum.

The opinion provider should opine, as to any period from March 11, 1994 to May 10, 2009, (in particular from January 10, 2009) as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (herniated disc and lumbosacral strain with a nerve root impingement; and a right lower back lipoma) would, in combination, have prevented him from securing and following substantially gainful employment for which his education and occupational experience would have otherwise qualified him.

The opinion provider must provide reasons for each opinion given. 

If the opinion provider is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the opinion provider rejects the Veteran's reports, he or she must provide a reason for doing so.

2.  If there is any period from March 11, 1994 to May 10, 2009 (in particular from January 10, 2009) that the Veteran was unemployed and did not meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

3.  If the benefit sought is not fully granted, issue a supplemental statement of the case; before returning the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


